Title: From John Adams to Edmé Jacques Genet, 4 January 1779
From: Adams, John
To: Genet, Edmé Jacques


     
      
       Passy, 4 January 1779
       
      
     
     The resolve of Congress of the 10 October, that you have inserted in your No. 62 is another Forgery. It has internal Marks of it enough.
     1. Congress are not so much allarmed. They know the Ennemy have not the Power, tho they very well know they have the Will to do the Mischief.
     2. Congress, would never recommend the building of such Hutts. There are Houses enough in the Country to receive the Inhabitants of the Towns, even in Case of such an Extremity.
     3. Congress would never recommend the Burning the Houses of the Tories. They would sooner banish or Harry them and confiscate their Houses to carry on the War.
     A simple glance is sufficient to any Man who knows the country and the Congress to perceive Marks of the Beast, in such ridiculous Fictions. Yet they impose of British Mobs, Ministers and Members of Parliament.
     
      John Adams
     
    